Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application was filed on 6/15/2020. Claims 1-20 are pending.
Foreign Priority
3.	Applicant claims a Japanese priority of 7/26/2019; it is considered.
Information Disclosure Statement (IDS)
4.	Applicant filed an IDS on 9/15/2020; it is considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al (US 2019/0249390 A1) (hereinafter “Tomita”), in view of Tozawa et al (US Pat. 6108948 A) (hereinafter “Tozawa”), 
A. Per independent claims 1, and 18: Tomita teaches about a hydraulic system and its associating method of controlling leveling/horizontal valves, comprising:
Tomita already use “two-position”, and “three-position” switching valves to control fluid.
A hydraulic system for a working machine (see Tomita para. [0067]), comprising:
 - a boom cylinder to move a boom upward and downward (see Tomita Fig. 10, boom 10);
- a working tool cylinder to move a working tool attached to the arm/boom; an arm/boom control valve to control the arm/boom cylinder (see Tomita Fig. 10, cylinder 17);
 a working tool control valve to control the working tool cylinder (see Tomita para. [0054]).
 a horizontal control valve (see Tomita para. [0224]) having: an activating position to allow a horizontalizing operation of the working tool (see also TOZAWA “(6) Where an operation (raking) of linearly moving the tip of the bucker 400 as in, for example, a horizontal leveling operation is performed automatically by a controller, solenoid valves (control valve mechanisms) in the hydraulic circuits for supplying and discharging operating oil to and from the hydraulic cylinders 120, 121 and 122 are electrically PID feedback controller to control extension/contraction operations of the hydraulic cylinders 120, 121 and 122 to control the postures of the boom 200, stick 300 and bucker 400”); and 
	Tomita uses a valve to control a stopping position for above horizontal control to stop the horizontalizing operation (i.e., switching a valve between open/close positions with ON/OFF control, see Tomita para. [0224]); and 
 Tomita uses a controller device having:
 a first information obtaining portion to obtain permission and non-permission to the horizontalizing operation of the horizontal control valve (see Tomita para. [0139] “As shown in FIG. 4, the ride control valve 54 includes a main body 100. The main body 100 is formed of cast iron, resin, and the like. The main body 100 includes a flow tube (a flow path) for supplying an operation fluid. For convenience of description, the fluid tube included in the main body 100 and the like is referred to as a connection flow tube (a connection flow path) in the third embodiment. For convenience of description, a left side of the sheet surface of FIG. 4 is referred to as the left, a right side of the sheet surface is referred to as the right, directions toward the left and the right are referred to as a lateral direction (a horizontal direction), and a direction perpendicular to the lateral direction is referred to as a longitudinal direction.”);
 a second information obtaining portion to obtain at least either one of upward operation of the boom and upward movement of the boom (i.e., “the boom cylinder 14 is a hydraulic cylinder configured to move the boom 10 upward and downward” see Tomita para. [0036]); and
 a horizontal controller to set the leveling/horizontal control valve to the stopping position when the first information obtaining portion obtains the non-permission and the second information obtaining portion obtains either one of the upward operation of the boom and the upward movement of the boom (this limitation requires to receive both “a first info” and “a second info”, Tomita suggests both “a first info” and “a second info” are received before controlling a valve as taught by Tomita and Tozawa (see Tomita para. [0139], and Tozawa Fig. 7 col. 1 lines 27-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomita and Tozawa (in the same field of endevour) in order to improve horizontally controlling a valve automatically at a stopping position on a random surface during an excavation (i.e., Tozawa controls stable postures of boom 200, stick 300, and bucket 400 of Fig. 7).
B. Per dependent claim 2: Tomita suggests a hydraulic system comprising:
-  a start switch to allow at least the controller device to be activated (see Tomita, para. [0084] “The ride control valve 54 is a switch valve configured to be switched to a stopping position to stop an operation of the ride control device 52 (a state not to provide the ride control) and to an activating position to activate the operation of the ride control device 52 (another state to provide the ride control). The ride control valve 54 is a two-position switch valve configured to be switched to a stopping position 54a where the ride control device 52 is stopped and to an activating position 54b where the ride control device 52 is activated.”) wherein the leveling/horizontal controller holds the leveling/horizontal control valve at the activating position when the start switch allows the controller device to be activated (i.e., switching to a neutral position, see Tomita para. [0063]).
C. Per dependent claim 3: Tomita suggests a hydraulic system wherein the horizontal controller holds the horizontal control valve at the activating position when the second information obtaining portion has not obtained at least either one of the upward operation of the boom and the upward movement of the boom under the non-permission (i.e.,  capable to switch to a“ neutral position” (i.e., see Tomita para. [0045]) to the horizontalizing operation (i.e., see Tomita para. [0077] “In this manner, when the second control part 45 is switched to the first position 43a (when the leveling operation is turned off)”).
D. Per dependent claim 4: Tomita suggests a hydraulic system wherein the horizontal controller sets the horizontal control valve from the stopping position to the activating position when the second information obtaining portion finishes obtaining either one of the upward operation and the upward movement, after the second information obtaining portion obtains either one of the upward operation and the upward movement and the horizontal control valve is set from the activating position to the stopping position (since the limitation of this system claim is a physical structure; then, Tomita’s reference meets claimed limitation).
	This claim is directed to a system that broadly uses a three-position switch valve for activating a boom’s movement, and to  control a valve horizontally: this is a limitation of claim 4  (see Tomita, para. [0045]).
E. Per dependent claim 5: Tomita suggests a hydraulic system wherein the horizontal controller sets the horizontal control valve to the activating position under the permission to the horizontalizing operation regardless of the upward operation and the upward movement.
	This claim is rejected because it is directed to a system that broadly uses a three-position switch valve for activating a leveling operation: this is a limitation of claim 5  (see Tomita, para. [0127]).
F. Per dependent claim 6: Tomita suggests a hydraulic system wherein the horizontal controller sets the horizontal control valve from the activating position to the stopping position when the first information obtaining portion obtains the non-permission under the permission to the horizontalizing operation [ and the second information obtaining portion obtains either one of the upward operation and the upward movement].
	This claim is rejected because it is directed to a system that broadly uses a three-position switch valve for activating a leveling operation, and the valve’s characteristic is capable to perform claimed function which is a limitation of claim 6  (see Tomita, para. [0224]).
G. Per dependent claim 7: Tomita suggests a hydraulic system wherein the horizontal controller continuously holds the horizontal control valve at the activating position when the first information obtaining portion has not obtained the non-permission under the permission to the horizontalizing operation or when the second information obtaining portion has not obtained either one of the upward operation and the upward movement under the permission to the horizontalizing operation.
	This claim is rejected because it is directed to a system that broadly uses a three-position switch valve for activating a control operation: what applicant claims is a valve capable to perform claimed functions on  a three-position switch valve (see Tomita, para. [0129]).
H. Per dependent claim 8: Tomita’s control device receives information to operate (permission/non-permission) (see Tomita, FIG. 1)
Applicant claims “the horizontal controller holds the horizontal control valve at the stopping position when the third information obtaining portion obtains the permission of the damping operation, and holds the horizontal control valve at the activating position when the third information obtaining portion obtains the non-permission of the damping operation.”
	This claim 8 is rejected because Tomita uses a three-position switch valve for activating a control operation: what applicant claim is a capability to perform on  a three-position switch valve (see Tomita, FIG. 1 where a controller device 42 obtaining different positions according to three operation members 50, 51, and 58).
I. Per dependent claim 9: Tomita suggests a hydraulic system wherein the horizontal controller holds the horizontal control valve at the activating position when the second information obtaining portion has not obtained at least either one of the upward operation of the boom and the upward movement of the boom under the non-permission to the horizontalizing operation (this claim 9’s limitation is a control valve 54 sending signals to a controller device 42 to activate different valve positions (see Tomita, para. [0129]).
J. Per dependent claim 10: Tomita suggests a hydraulic system wherein the horizontal controller sets the horizontal control valve from the stopping position to the activating position when the second information obtaining portion finishes obtaining either one of the upward operation and the upward movement, after the second information obtaining portion obtains either one of the upward operation and the upward movement and the horizontal control valve is set from the activating position to the stopping position (i.e., using a three-position switch valve for different control operations - see Tomita, para. [0114]).
K. Per dependent claim 11: Applicant claims that the horizontal controller sets the horizontal control valve from the stopping position to the activating position when the second information obtaining portion finishes obtaining either one of the upward operation and the upward movement, after the second information obtaining portion obtains either one of the upward operation and the upward movement and the horizontal control valve is set from the activating position to the stopping position.
For a broad and reasonable interpretation, the claimed system has a capability to:
- setting  valve positions (to control)  after inputting commands: this familiar action has been expected (i.e., controlling “a bucket position” from Tomita claim 19 including control horizontal position of an implement; and see Tazawa col. 9 lines 38-47 for controlling cylinder valves).
L. Per dependent claims 12-14: Applicant claims wherein the horizontal controller sets the horizontal control valve to the activating position under the permission to the horizontalizing operation regardless of the upward operation and the upward movement.
	These claims are directed to a system that broadly uses a three-position switch valve 54 for activating a leveling operation: this is a limitation of claim 5  (i.e., a “ride control value 54 is switched to the first activating position 54h in the boom upward movement (when the leveling operation is requested)”; see Tomita, para. [0127]).
M. Per dependent claims 15-16: Applicant claims that the horizontal controller sets the horizontal control valve from the activating position to the stopping position when the first information obtaining portion obtains the non-permission under the permission to the horizontalizing operation and the second information obtaining portion obtains either one of the upward operation and the upward movement.
The examiner’s position is: these claims are structural system that uses a control valve, having a capability to:
- setting a valve’s position (to a default/stopping position)  after receiving a “negative”/NO command (a negative command includes NOT receiving/doing anything): this familiar action has been expected from cited reference (see Tomita para. [0129]).
N. Per dependent claim 17: Applicant claims that the horizontal controller sets the horizontal control valve from the activating position to the stopping position when the first information obtaining portion obtains the non-permission (see Tomita para. [0091]) .
O. Per dependent claim 19: Tomita suggests a step of holding the horizontal control valve at the activating position (see Tomita, Fig.1, and para. [0129]).
Note that a claimed portion is not required here “upon having not obtained at least either one of the upward operation and the upward movement under the non-permission to the horizontalizing operation” because this phrase means not require addition signal.
P. Per dependent claim 20: Tomita suggests steps of setting valve from the stopping position to the activating position upon finishing obtaining either one of the upward operation and the upward movement, after obtaining either one of the upward operation and the upward movement and setting the horizontal control valve from the activating position to the stopping position.
Above steps are interpreted as:]
- activating a valve when receive a proper signal (see Tomita, Fig.1, and para. [0127]); and
- moving said valve from a position to a different position (see Tomita, para. [0129]).
Conclusion
6.	Claims 1-20 are rejected. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:30 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        
Bottom of Form